DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/30/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 4/1/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-15, 17-29 and 31-49 are pending. Claims 1-14, 22-28 and 36-42 have been withdrawn. Claims 15, 17-21, 29, 31-35 and 43-49 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/479,663 and 62/584,381 filed on 3/31/2017 and 11/10/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/31/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 17-21, 29, 31-35 and 43-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as evidenced by Khan et al. "PKCε deficits in Alzheimer's disease brains and skin fibroblasts." Journal of Alzheimer's Disease 43.2 (2015): 491-509 (hereinafter Khan’15, reference of record). The claims recite a naturally occurring correlation between PKCε levels and the occurrence of Alzheimer’s disease (AD) in a symptomatic human that do not amount to significantly more than the judicial exception. This rejection is maintained for the same reasons as outlined in the Office Action mailed on 4/1/2021. A reply to applicant’s arguments is found below.
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Independent claims 15, 29 and 43 describe methods for diagnosing Alzheimer's disease (AD) in a symptomatic human comprising the steps of (a) culturing two otherwise identical populations of B lymphocytes from the subject under conditions that preserve B lymphocyte viability and/or permit the B lymphocytes to proliferate, the first population comprising a suitable concentration of amylospheroid and the second population being free of amylospheroid; (b) separately measuring the amount of PKCε in the cultured lymphocytes from the first and second populations; and (c) comparing the measurements of step (b).
These claims recite methods for diagnosing AD in a symptomatic human subject and thus fit into the statutory category of “process” (Step 1). These claims are directed towards the judicial exception of “natural phenomenon” since they rely on a naturally occurring correlation between PKCε levels and AD for diagnosis (Step 2A- prong 1). The judicial exception does not integrate into a particular application and thus fails Step 2A- prong 2, since the claims end with abstract step (c) which recites either “comparing” or “plotting” and thus do not translate the judicial exception into a tangible output. In other words, claims 15, 17-21 and 29, 31-35 and 43-49 do not recite further limitations in which the correlation between PKCε levels and AD is transformed into a manipulative and tangible step (e.g. improving a technology, effecting a particular treatment, implementing with a particular machine, ect). Although it may be argued that step (a) is a tangible step (culturing B lymphocytes), the fact that the claims end with abstract step (c) renders the claim unable to incorporate the abstract step into a practical application of said abstract step. This is further evidenced by Khan’15 where it is shown that the correlation between PKCε levels and the occurrence of Alzheimer’s disease (AD) in a symptomatic human subject is a natural correlation/phenomenon. Khan’15 discloses that naturally occurring basal PKCε levels were lower in AD patient compared to age matched controls (pg 506, column 1). Furthermore, Khan’15 found an inverse relationship between PKCε levels and amylospheroids (ASPDs) (pg 506, column 1) in non-AD patients (pg 506, column 1). In normal tissue, the inverse relationship between PKCε levels and ASPDs is likely based on their reciprocal inhibitory effects, which maintains a homeostatic balance. This inverse relationship between PKCε levels and ASPDs was lost in AD patients. 
Furthermore, claims 15, 17-21 and 29, 31-35 and 43-49 do not amount to significantly more than the judicial exception and thus fails Step 2B. No further manipulative steps are recited after “comparing the measurements of step (b), whereby the subject is afflicted with AD if the amount of PKCε …” Simply comparing is not an application and does not result in any tangible output. The fact that the claim ends with a mental transformation rather than a tangible improvement or a practical application is indicative of the invention not being integrated into an application which is significantly more than the judicial exception. Thus, the correlation between PKCε levels and the occurrence of Alzheimer’s disease (AD) in a symptomatic human subject does not amount to significantly more than the judicial exception.
	
Response to Traversal
Applicant traverses the instant rejection by referencing remarks made previously their reply on February 10, 2021. Applicant reiterates that the amylospheroid-based culturing step is an in vitro process which does not occur in nature and should therefore not be considered a “natural phenomenon” as asserted by the Examiner. Applicant argues that the invention recites limitations wherein the correlation between Alzheimer’s disease and PKCε levels in amylospheroid-cultured B lymphocytes is transformed into an step of “improving a technology”, namely an improved diagnostic method. Applicant states that they are unaware of how the Alice/Mayo test precludes patent-eligibility for a diagnostic method claim simply because it ends with an abstract or comparison step. 
This argument has been fully considered, but was not found persuasive. Although it may be argued that step (a) is a tangible step (culturing B lymphocytes), the fact that the claims end with abstract step (c) renders the claim unable to incorporate the abstract step into a practical application of said abstract step. Simply comparing or plotting PKCε measurements for comparison are not considered applications that integrate into tangible and material outputs. Furthermore, the claims recite a naturally occurring correlation between PKCε levels and the occurrence of Alzheimer’s disease (AD) in a symptomatic human subject which does not amount to significantly more than the judicial exception. The fact that the claim ends with a mental transformation rather than a tangible improvement or a practical application is indicative of the invention not being integrated into an application which is significantly more than the judicial exception. In fact, this was exactly what the courts concluded as outlined in the Alice/Mayo test.
Applicant further argues that Khan’15 relates to the PKCε levels in Alzheimer’s disease brains and skin fibroblasts and does not teach B lymphocytes cultured with amylospheroid. The applicant argues that the Examiner has not shown how the findings of Khan’15 establish any relationship between Alzheimer’s disease B lymphocytes or B lymphocytes cultured with amylospheroid. Applicant argues that the amylospheroid-based culturing step (step a) recited in each of claims 15 and 29 amounts to more than the judicial exception since it adds an “unconventional step” that confines the claim to a particular useful application in the diagnosis of Alzheimer’s disease. 
This argument has been fully considered, but was not found persuasive. Applicant argued against the use of Khan’15, since the examiner did not show findings of PKCε relationships in B lymphocytes or B lymphocytes cultured with amylospheroid. Although it is granted that Khan’15 discloses PKCε levels in Alzheimer’s disease brains and skin fibroblasts and does not teach B lymphocytes cultured with amylospheroid, Khan’15 was used to demonstrate that there exists an endogenous relationship between PKCε levels and Alzheimer’s disease, and thus applies directly to the claimed invention in establishing an inherent natural phenomenon which applies across all relevant cell types.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-21, 29, 31-35 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Khan’15 (supra) in view of Khan et al. US 2014/003186 A1. 02/06/2020 (hereinafter Khan’14, reference of record) and Hammerschmidt et al. "Genetic analysis of immortalizing functions of Epstein–Barr virus in human B lymphocytes." Nature 340.6232 (1989): 393-397 (hereinafter Hammerschmidt, reference of record). This rejection is maintained for the same reasons as outlined in the Office Action mailed on 4/1/2021. A reply to applicant’s arguments is found below. 
Khan’15 discloses a method for diagnosing Alzheimer’s disease (AD) in a symptomatic human using PKCε levels and amylospheroids (ASPDs) as peripheral AD biomarkers (abstract, pg 503 column 2). Khan’15 found that the basal PKCε levels were lower in AD patient compared to age matched controls (pg 506, column 1). Furthermore, Khan’15 found an inverse relationship between PKCε levels and ASPDs (pg 506, column 1) in non-AD patients (pg 506, column 1). In normal tissue, the inverse relationship between PKCε levels and ASPDs is likely based on their reciprocal inhibitory effects, which maintains a homeostatic balance. This inverse relationship between PKCε levels and ASPDs was lost in AD patients. Khan’15 discloses that the inverse relationship between PKCε levels and ASPDs can be used as a peripheral AD biomarkers for diagnosing symptomatic humans. This is described in detail in Figures 7 and 8 where Khan’15 presents a diagnostic assay for diagnosing AD using the relationship between PKCε levels and ASPDs. Specifically, the graph limitations of claims 43, 44 and 45 are shown in Fig 7, where differential PKCε levels are plotted in response to ASPD (in ng/mL/µg of protein). Khan’15 describes comparing slope values in order to determine AD diagnosis (Table 5). The assay described by Khan’15 covers the claimed relationship between PKCε levels and ASPDs as recited in claims 15, 29 and 43. Furthermore, claims 15, 29 and 43 parts (a) through (c) describe separately culturing and measuring PKCε within two populations. Part (a) is disclosed by Khan’15 in the methods section “measurement of PKCε in skin fibroblasts by ELISA” where Khan’15 writes “skin fibroblasts were cultured to 100% confluence in low glucose DMEM medium supplemented with 10% serum. The medium was changed every three days. After treatment with ASPD (0 or 500 nM) for 16 hr” (pg 497, column 1). Khan’15’s disclosure of 16 hr anticipates the greater than 3 hr and 6 hr limitations of claims 18, 19, 21, 32, 33, 34, 35, 47 and 48. Step (b) is subsequently disclosed wherein the “calculated… PKCε levels in individual skin fibroblast samples treated with increasing concentrations of ASPD” (Figure 7). Step (c) describes a comparison and diagnosis step and is disclosed by Khan’15 in Figure 7 and the discussion where Khan’15 discloses at “ASPD treatment lead to an increase in PKCε in skin fibroblasts from AD patients” (pg 502, column 2). Khan’15 specifically states that “amyloid pathogenesis and tau metabolic pathways are not limited to the brain, but are ubiquitous in the human body and found in blood, saliva, skin and other peripheral tissues (Khan’15, pg 492 para 3). However, Khan’15 conducted the majority of these experiments using brain and skin fibroblast samples and does not expressly teach lymphocytes, B lymphocytes or immortalized B lymphocytes. 
Khan’14 discloses a method for diagnosing Alzheimer’s disease in a symptomatic human subject using PKCε levels as a peripheral AD biomarker (claim 1, 0006). Similar to Khan’15, Khan’14 uses skin fibroblasts but states that “any other peripheral tissue cell may be used” and specifically states that the invention maybe practiced using “blood cells such as erythrocytes and lymphocytes” (0086, 0087, 0092). Khan’14 specifically claims methods for AD diagnosis using blood cells in claims 7, 15, 25, 29, 40 and 54. 
It would have been prima facie obvious to one of ordinary skill in the art to use B lymphocytes as recited in Khan’14 with the PKCε/ ASPD diagnostic assay disclosed by Khan’15. Both Khan’15 and Khan’14 are focused on solving the same problem of finding a method to diagnose AD using PKCε levels. It would have been obvious for Khan’15 to try B lymphocytes since they are “convenient to obtain and process” and “can easily be obtained by drawing blood from peripheral veins” as stated by Khan’14 (0087) with a reasonable expectation of success. Furthermore, Khan’15 gives motivation to experiment with other cell types by stating that further research should be conducted to validate the relationship between PKCε levels and ASPDs and how it can be used as a peripheral AD biomarkers for diagnosing symptomatic humans. Khan’15 states that “a larger number of clinical samples collected from multiple sources” are needed (pg 507, column 2). Khan’15 provides specific motivation for examining blood cells, stating that “amyloid pathogenesis and tau metabolic pathways are not limited to the brain, but are ubiquitous in the human body and found in blood, saliva, skin and other peripheral tissues (Khan’15, pg 492 para 3). 
Regarding the claim limitations wherein the lymphocytes are B lymphocytes and immortalized B lymphocytes, it would have been prima facie obvious to examine B lymphocytes with a reasonable expectation of success given Khan’14’s disclosure and motivation to use “lymphocytes” since there are a small and finite number of lymphocyte types (T and B lymphocytes). One skilled in the art could immediately envisage B lymphocytes from Khan’14’s disclosure of lymphocytes. Furthermore, methods for immortalizing B lymphocytes are well known in the art and would have been obvious to try. This is supported by the applicant’s specification where it is stated that “methods for immortalizing lymphocytes (e.g., B lymphocytes) are known, and include, for example, treating the lymphocytes with Epstein-Barr virus ("EBV")” (applicant’s specification, detailed description of invention). Furthermore, Hammerschmidt et al. is provided as a reference to show that for immortalizing B lymphocytes was a common laboratory technique at the time of filing and would have been obvious to one of skill in the art since immortalized cell lines are more cost-effective way to expand cells. 
Additionally, the specific slope comparisons and thresholds of 0.005 and 0.010 as described in claims 43-45 could have been determined through routine experimentation using standard laboratory techniques available at the time of filing since Khan’15 outlined a similar PKCε/ ASPD based diagnostic assay based on slope values. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by referencing remarks made previously their reply on February 10, 2021. Applicant states that that Khan’15 relates to the PKCε levels in Alzheimer’s disease brains and skin fibroblasts and does not teach B lymphocytes cultured with amylospheroid. Applicant states that by itself, Khan’15 would not have motivated one of ordinary skill to try the claimed methods or created a reasonable expectation of success. 
This argument has been fully considered, but is not found persuasive since Khan’15 is applied in a prima facie obviousness type rejection over the instant claims in view of Khan’14 and Hammerschmidt. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012), see MPEP 2145.
Applicant further argues that Khan’14 teaches away from the claimed methods. Applicant states that the disclosure of Khan’14 would have dissuaded one of ordinary skill from even attempting the method of claim 15 which is based, in relevant part, on the ability of amylospheroid culturing to increase PKCε levels in Alzheimer’s disease B lymphocytes relative to PKCε levels in Alzheimer’s disease B lymphocytes cultured in the absence of amylospheroid. Applicant argues that Hammerschmidt does nothing to cure the shortcomings of Khan’14 and Khan’15. 
This argument has been fully considered, but is not found persuasive. Teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution. From MPEP § 2141.02(VI): “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.” Since the prior art clearly does not do this, this argument is unconvincing. In fact, it would have been prima facie obvious to one of ordinary skill in the art to use lymphocytes as recited in Khan’14 with the PKCε/ ASPD diagnostic assay disclosed by Khan’15. It is emphasized that it is the cell type (lymphocytes) from Khan’14 which would have been obvious to experiment in the PKCε/ ASPD diagnostic assay disclosed by Khan’15. Furthermore, both Khan’15 and Khan’14 are focused on solving the same problem of finding a method to diagnose AD using PKCε levels. It would have been prima facie obvious for Khan’15 to try B lymphocytes since they are “convenient to obtain and process” and “can easily be obtained by drawing blood from peripheral veins” as stated by Khan’14 (0087) with a reasonable expectation of success. Furthermore, Hammerschmidt et al. is provided as a reference to show that for immortalizing B lymphocytes was a common laboratory technique at the time of filing and would have been obvious to one of skill in the art since immortalized cell lines are more cost-effective way to expand cells.
Applicant points to claim limitations outlined in claims 43-49 which provide a method for diagnosing AD wherein step (c) is plotted on a graph and the resulting slopes are compared to threshold values (greater than 0.005 and greater than 0.010). Applicant argues that Khan’14, Khan’15 and Hammerschmidt do not show this relationship and in combination teach away from the claimed invention. 
This argument has been fully considered, but is not found persuasive. Again, it is emphasized that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Applicant is invited to review previous arguments why B lymphocytes from Khan’14 and Hammerschmidt would have been obvious to use in the diagnosing assay described by Khan’15. To summarize, Khan’15 discloses that the inverse relationship between PKCε levels and ASPDs can be used as a peripheral AD biomarkers for diagnosing symptomatic humans. Specifically, the graph limitations of claims 43, 44 and 45 are shown in Fig 7, where differential PKCε levels are plotted in response to ASPD (in ng/mL/µg of protein). Khan’15 describes comparing slope values in order to determine AD diagnosis (Table 5). The specific slope comparisons and thresholds of 0.005 and 0.010 as described in claims 43-45 could have been determined through routine experimentation using standard laboratory techniques available at the time of filing since Khan’15 outlined a similar PKCε/ ASPD based diagnostic assay based on slope values. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 15, 17-21, 29, 31-35 and 43-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-80 of copending Application No: 13/580,431 (US Patent Application Publication Number 2014/0038186) in view of Khan’15 (supra), Khan’14 (supra) and Hammerschmidt (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is newly applied based on applicants IDS submission on 3/4/2022. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for diagnosing Alzheimer’s disease comprising determining the in vitro PKCε levels in cultured skin fibroblast cells from a subject and comparing the PKCε levels to age-matched control groups comprising non-AD and AD patients. The co-pending claims do not describe not expressly teach lymphocytes, B lymphocytes or immortalized B lymphocytes. However, Khan’15 discloses a method for diagnosing Alzheimer’s disease (AD) in a symptomatic human using PKCε levels and amylospheroids (ASPDs) as peripheral AD biomarkers I fibroblast cells (abstract, pg 503 column 2). Khan’15 found that the basal PKCε levels were lower in AD patient compared to age matched controls (pg 506, column 1). Similarly, Khan’14 discloses a method for diagnosing Alzheimer’s disease in a symptomatic human subject using PKCε levels as a peripheral AD biomarker (claim 1, 0006). Similar to Khan’15, Khan’14 uses skin fibroblasts but states that “any other peripheral tissue cell may be used” and specifically states that the invention maybe practiced using “blood cells such as erythrocytes and lymphocytes” (0086, 0087, 0092). Thus, it would have been prima facie obvious to one of ordinary skill in the art to use B lymphocytes as recited in Khan’14 rather than skin fibroblast cells as taught by the co-pending claims and Khan’15. Khan’15 gives motivation to experiment with other cell types by stating that further research should be conducted to validate the relationship between PKCε levels and ASPDs and how it can be used as a peripheral AD biomarkers for diagnosing symptomatic humans. Khan’15 states that “a larger number of clinical samples collected from multiple sources” are needed (pg 507, column 2). Khan’15 provides specific motivation for examining blood cells, stating that “amyloid pathogenesis and tau metabolic pathways are not limited to the brain, but are ubiquitous in the human body and found in blood, saliva, skin and other peripheral tissues (Khan’15, pg 492 para 3). Furthermore, one skilled in the art could immediately envisage B lymphocytes from Khan’14’s disclosure of lymphocytes. Furthermore, methods for immortalizing B lymphocytes are well known in the art and would have been obvious to try. This is supported by the applicant’s specification where it is stated that “methods for immortalizing lymphocytes (e.g., B lymphocytes) are known, and include, for example, treating the lymphocytes with Epstein-Barr virus ("EBV")” (applicant’s specification, detailed description of invention). Furthermore, Hammerschmidt et al. is provided as a reference to show that for immortalizing B lymphocytes was a common laboratory technique at the time of filing and would have been obvious to one of skill in the art since immortalized cell lines are more cost-effective way to expand cells. The co-pending claims would fully make obvious the instantly claimed invention, which is drawn to a similar method for diagnosing Alzheimer’s disease comprising determining the in vitro PKCε levels in B lymphocytes. Therefore, the presently claimed invention embraces the co-pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633